Case 1:19-cv-21955-RNS Document 9 Entered on FLSD Docket 07/12/2019 Page 1 of 1



                          United States District Court
                                    for the
                          Southern District of Florida

 Raphael Hashayev, Plaintiff         )
                                     )
 v.                                  ) Civil Action No. 19-21955-Civ-Scola
                                     )
 Citibank, N.A., Defendant           )
                          Judgment in a Civil Action
        The Court has dismissed this action. (ECF No. 8.) Because the order
 dismissing this action is a judgment, as defined by Rule 54(a) of the Federal
 Rules of Civil Procedure, the Court enters judgment in this matter under Rule
 58 of the Federal Rules of Civil Procedure. The Clerk will close this case.
        Done and ordered in chambers, at Miami, Florida, on July 12, 2019.



                                           ___________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
